OPINION OF THE COURT
Per Curiam:
This case involves a problem which is substantially the same as that considered in United States v Carey, 23 USCMA 315, 49 CMR 605 (February 7, 1975). Appellant, by his plea, admitted from the outset his guilt and did not contest the post-trial showing that the court-martial was properly constituted. Because these same factors were persuasive in calling for the affirmance in United States v Carey, supra, we deem it appropriate to take like action here. Therefore, the decision of the Court of Military Review is affirmed.
Judge Quinn did not participate in the decision of this case.